1. Murder of human rights activists in Russia
I have received six motions for a resolution concerning the murders of human rights lawyers in Russia (Rule 122).
author. - (FI) Mr President, we really ought to spare a thought here for the human rights activists who were recently murdered in the North Caucasus and light a candle in memory of them. We have to remember that Natalia Estemirova, Zarema Sadulayeva, Alik Dzhabrailov and many others who have suffered and lost their lives in their defence of human rights deserve the support of all of us. Unfortunately, we were not able to support them enough while they were alive.
It is alarming that Russia has not been able to conduct criminal investigations rigorous enough to solve these murders and bring the guilty to justice. I have noted that the European Union has communicated with Russia officially on the subject. Quite obviously, however, our efforts are insufficient, and we will have to consider seriously how we can make the rule of law work in Russia and how we can raise this issue's profile a lot higher when we negotiate the new partnership and cooperation agreement with that country .
We also need to think about how we might support human rights defenders in Russia better than we do now. We should discuss whether we could offer protection to those in danger and whether the EU institutions can arrange visas for them promptly, so that they can escape from Russia, where they and their lives are at risk. In the opinion of the Group of the Greens/European Free Alliance, it is important that the European Parliament should have a centre which disseminates information on the situation of human rights activists whose lives are in danger and which endeavours to help them in collaboration with the other institutions. There is much we can do. Anna Politkovskaya once said that the West can do so much, but the West does so little.
(Applause)
Mr President, I am going to use the brief amount of time I have to clarify the position of my group, which did not sign the joint declaration and which is tabling a separate resolution.
I would like to tell you, firstly, that we are fully in agreement with the joint resolution with regard to Natalia Estemirova, Zarema Sadulayeva and Alik Dzhabrailov.
We have been shocked by these new assassinations which, in fact, are just a sample of the assassinations of human rights activists in Chechnya.
In our resolution, we have called for exactly the same thing as the joint resolution calls for: we condemn the attack, we call for an enquiry, and we express our concern over the deterioration of human rights for militants in Russia.
Where our position diverges is with regard to the additional reference in the joint resolution to all human rights defenders and to the situation in the North Caucasus region in general. We think that there may be other places in which to make these points - and I undertake to do so - particularly in the resolution that will precede the summit between the European Union and Russia. We would like this agenda on human rights activists and the protection of these activists to form part of that resolution, but also of all the negotiations that we have in the future with Russia.
So, the problem here, I would add, is simply one of time and of place. This is a political issue that should be dealt with politically and not just here, when we are dealing with urgent cases. That is why we have decided to make the distinction but, of course, on the substance of the problem, we are fully in agreement with the other groups.
author. - Mr President, allow me to present the Chamber with a few facts. Only this year in January, Stanislav Markelov, the human rights lawyer who represented the assassinated journalist Anna Politkovskaya, was gunned down in the middle of the afternoon in downtown Moscow. On the same occasion, Anastasia Baburova, a journalist who tried to protect him, was also shot and died.
In July, Natalia Estemirova, a well-known Russian human rights activist and journalist, was found dead in Ingushetia after being abducted by armed men in neighbouring Chechnya. Less than a month later, another non-governmental activist, Zarema Sadulayeva, and her husband were abducted and killed.
In August, journalist Malik Akhmedilov was shot dead shortly after leaving his home in Dagestan. Six outstanding journalists and human rights activists dead in less than eight months.
These abductions and murders are only the peak of what results from the deterioration of the human rights situation in Russia, where independent voices, including lawyers, journalists and other activists, face increasing violence, threats and unjustified prosecution.
Human rights violations in Russia, and especially in North Caucasus, can no longer be ignored. We cannot be so naive as to believe that super-powerful Russia, with one of the strongest intelligence services in the world, is not capable of finding the perpetrators and bringing them to justice.
We all, regardless of our political colour, have to understand that impunity for attacks against human rights defenders will contribute to more violence and a growing culture of lawlessness. The Russian authorities must ensure the physical safety and freedom of movement and expression of human rights defenders, in accordance with the United Nations Declaration on human rights defenders.
author. - (DE) Mr President, our former Oldest Member, Otto von Habsburg, was once asked whether he regretted being an MEP rather than an emperor. He said no, because if he was an emperor he would have to call a fool 'Your Excellency' but as an MEP he could call a fool a fool. I am reminded of this story when human rights issues come up.
We are not a diplomatic body; we are a political parliamentary body. We can speak the truth. There is a saying that goes 'the fish stinks from the head down'. It is not the case - and I would like to thank Mrs Weber for giving such a clear speech - that these incidents and murders in the Caucasus are in any way random or the work of some dark force, but rather, since Mr Putin came to power, which is linked to the matter of Chechnya and the mysterious explosion of houses in Moscow, there has been a trail of blood there for years that always leads back to Chechnya and affects innocent people: civilians and, in particular, human rights activists who, like those mentioned - and many of these people were known to us personally - not only work for the human rights of Chechens but also for a democratic Russia, for an understanding between the peoples of Chechnya and Russia and for peace in the Caucasus. These people are being murdered one after the other.
Mrs De Keyser, this is why it was necessary to hold an emergency debate. We will make ourselves a laughing stock if a woman who received praise in this House and who visited us in Strasbourg on account of her commitment to human rights is murdered in front of our eyes and we then postpone the debate on the subject to some later date.
Russia is watching closely to see whether we are in a position to respond immediately - and we must respond immediately by saying very clearly: put an end to the murders, to the violation of human rights and grant freedom to Chechnya and Russia, but above all put an end to the systematic violation of human rights and murders in mysterious circumstances.
author. - (PL) Once again, the issue of human rights violations in Russia has appeared on the European Parliament's agenda.
In addition to the systematic persecution of religious and ethnic minorities, human rights activists are regularly being murdered. Journalists and NGO workers in Russia risk their lives every day in the course of their work. Threats, kidnappings, torture, arbitrary detentions and murders are becoming commonplace. The fact that the Russian authorities are not actively investigating these crimes, that no real results have been achieved and that the perpetrators remain at large, not only proves the complete ineffectiveness of the authorities' actions, but also their tacit consent and indifference.
Respect for human rights should be a key issue in relations between the European Union and Russia. It is our duty to demand that Russia ensures that proper and effective investigations are implemented, that the perpetrators are punished and that it puts an end to these horrific murders.
Mr President, ladies and gentlemen, as a new MEP, let me start by saying that human rights issues are also extremely important to my party, the German Left, and that we condemn any violation of human rights - irrespective of where or by whom they are committed. That has nothing to do with interfering in national affairs.
I have for years been genuinely concerned and outraged by the fact that, time and again, human rights activists involved with the situation in Chechnya are being murdered. Natalia Estemirova, Stanislav Markelov, Zarema Sadulayeva, these are examples of murders that are truly shocking. It is therefore important that we in this House concern ourselves with this issue.
I am concerned that cases like the murder of Anna Politkovskaya are not investigated. If this process is now re-opened, I most sincerely hope that the perpetrators are found and arrested, because otherwise there is a risk of more bloodshed and it will be seen as a licence to commit acts of this kind. What we expect is simply for an immediate and full investigation to be carried out into these murders and for this matter to be dealt with ruthlessly, for Russia not to wait any longer but to take up the fight to protect human rights itself. It must not be the case that protecting human rights somehow condemns people to death. I also believe that the forthcoming EU-Russia summit needs to tackle these issues as a matter of urgency, and not merely as side issues, but with the prominence that they deserve.
Personally, I also expect human rights issues to be discussed honestly in this House. I would have preferred not to debate issues such as these on Thursday afternoon and I believe this topic should also concern us even if it was about enterprise and trade. Such issues are often given secondary priority. That is what we want to change and that is also something I wanted to say here.
Mr President, in a country with a high crime rate, one could put forward the theory that the deaths of human rights activists are a coincidence. They are coincidental because, generally speaking, many people fall victim to crime in these countries. Today, on 17 September, I have to remind you all of a sad anniversary, namely the 70th anniversary of the Soviet invasion of Poland. Following this invasion, Soviet troops shot at least 21 768 Polish citizens. Why have I mentioned this fact? It is because the Russians now claim that this was an ordinary crime, in the same way that the murders of human rights activists are 'ordinary crimes'.
The scale on which human rights activists are being murdered in Russia is such that to interpret this phenomenon as the result of 'ordinary crime' is utterly reckless. The theory that these murders are 'coincidental' is not a viable one. The systematic nature of these killings means that there has to be something in the political and social climate in Russia that has caused such frequent killings. The moral crisis in that country, a tendency to trivialise death, dehumanisation, relativism and vanishing values are to blame for the fact that this problem is not taken seriously. I think that our resolution is well-balanced and will help the Russians resolve this matter.
on behalf of the S&D Group. - (LT) The Social Democrat Group cannot remain indifferent to the recent murders of human rights activists in Russia. The deaths of Anna Politkovskaya, Natalya Estemirova, Zarema Sadulayeva, Andrei Kulagin must not remain meaningless. We condemn utterly the perpetrators of these barbarous actions and the fact that sadly in some regions of Russia there is an atmosphere of impunity and political murders are not investigated.
Russian President Dmitry Medvedev has promised that the perpetrators of the murders will be found and punished. His reaction was stronger than the previous president's, but so far these are only words. Time will tell if the Russian authorities are able to carry through the commitments made, so important to the country's citizens and the international community. In our opinion, evaluation in the proposed resolution of Russian actions in the Northern Caucasus has exceeded the resolution's area of application, therefore the social democrats have decided to adopt their own separate document. The social democrats are convinced that the human rights situation in Russia would really improve if EU-Russia human rights consultations were stepped up. The European Parliament, the State Duma, civil, social and human rights organisations in the EU and Russia should make an active contribution to these consultations. We stress that the protection of human rights must be discussed at length at the next meeting of the leaders of the EU and Russia. This matter is becoming an inherent part of the new agreement between the EU and Russia.
(LT) This debate and the European Parliament resolution on the murder of human rights activists in Russia is particularly important, especially now as we hear one news report after another on the murders in Russia of the human rights defenders Natalya Estemirova, Alik Jabrailov, Zarema Sadulayeva and others. The European Union cannot remain indifferent to the brutal killing of human rights activists. In our relations with Russia we must underline and we do underline that investigations into these murders take too long and as a rule end without establishing who was guilty. Such an unacceptable practice is becoming the norm in Russia, especially in the case of crimes in Chechnya, where impunity is thriving. One of our fundamental values is respect for human rights, human dignity and human life, and no pragmatic interests can be above these values. I think that as a matter of honour Russian President Dmitry Medvedev should ensure that everything is done to fully investigate the kidnapping and murder cases involving human rights defenders, and to bring those who are guilty to justice.
Mr President, the human rights situation in Russia has changed for the worse. We now call on the Russian authorities to do everything in their power to ensure the protection of human rights defenders. We know that the crucial thing that is lacking is a will to do that 'everything'. It can be done, as the Kremlin exercises a decisive influence on Russia's power structures and judiciary. Because of this, the failure of the Russian judiciary to protect human rights defenders makes one assume the complicity of the regime in these crimes.
Our message today should be addressed to the EU governments and the Commission. As long as the Kremlin assumes that worries about the fate of human rights defenders remain on the level of declarations, with no consequences on economic relations, Mr Putin and Mr Medvedev can conclude that the EU has not been able to draw lessons from the blatant murder of Anna Politkovskaya.
(PL) We are indeed discussing human rights violations in Russia on a day of significant symbolic value. Exactly 70 years ago, on 17 September 1939, the Red Army - in collusion with Hitler - occupied one third of Poland, which was then fighting against the German invasion. Stalin's forces murdered thousands of Poles, and hundreds of thousands were taken away to Soviet labour camps. In Katyń, thousands of Polish officers were murdered on Stalin's orders. To us, 17 September will forever remain a day of shame for Stalin's Russia.
Today's Russia is not brave enough to face this horrific truth. Its current government is providing unconvincing justifications for their former alliance with Hitler. To this day, Moscow is refusing to grant access to the archives on the Katyń massacre.
The histories of many countries contain horrific events. It is a measure of the maturity of a nation when it is able to confront its past and denounce that which needs to be denounced in its history. Today's Germany is an example of such an attitude. It is only then that the past will cease to be a burden for today's Russia and will allow it to enter the community of free and democratic nations with its head held high. Only then will Russia be able, once and for all, to drop the millstone of its Stalinist past from around its neck, and to stop fighting against its own citizens, who are currently risking their lives to defend fundamental freedoms and human rights.
We honour the victims of those murders. We will remember you all.
(PT) Good afternoon, ladies and gentlemen. The murder of Natalia Estemirova prompted great sadness in all of us in this House, since we learnt of her abduction on the very day when we gathered here for the first time, and heard of her murder just a few hours later. That is something that cannot fail to move anyone, wherever in the world they may be. As my colleague Mrs Ernst has already said, I firmly believe that the left must defend human rights and the defenders of human rights everywhere, regardless of the country they are in.
These attacks, this onslaught against human rights activists in Russia, have had very worrying effects. They work as intimidation and will certainly be extremely traumatic for all those who want to defend human rights in Russia. They are therefore the first layer in an offensive that will later result in the deterioration of the whole human rights situation, not to mention the human rights of the activists themselves.
The effects of these murders are therefore unpredictable and worrying. Without a swift and effective judicial investigation and with no guarantee that the safety of human rights activists will be respected, the situation may in fact become extremely worrying. That is why I shall take great pleasure in voting in favour of this resolution and in following up its appeals to the Russian authorities to protect human rights activists.
I come from Portugal, from the other end of Europe, and next week I shall be going to Russia. In fact, I am going to the Russian embassy tomorrow to get my visa. I believe that the relations between Europe and Russia are of the greatest importance and that Europe owes much to Russia. The first thing that Europe owes Russia is sincerity and clarity in the protection of the human rights and freedoms of our Russian fellow citizens of Europe.
(FI) Mr President, your language is so beautiful that I decided to try to thank you in Hungarian: köszönöm. Mr Tavares, I would like to respond to your comments. Work on behalf of human rights is not just the concern of the left; it also concerns us on the centre-right, and let us hope this will encourage us to cooperate. Mrs Ernst mentioned something that is absolutely right. We are discussing this here, while in plenary most Members are already on their way home, and we have to work together to make this a political priority.
I was once a member of the Committee on Foreign Affairs and when the Subcommittee on Human Rights was set up I was a member of that too. When I tabled amendments, sometimes I submitted them to the Committee on Foreign Affairs and my colleagues would ask why I was still tabling amendments on human rights there, as we had a Subcommittee on Human Rights for that. At the time I thought that something was wrong if our Subcommittee on Human Rights was to become a ghetto or human rights were to become the preserve of such a body. Let us work together to prevent this from happening to human rights.
(BG) Mr President, Commissioner, Mr Posselt's statement has annoyed me. I would like to underline that Mrs De Keyser's achievements in defending human rights cannot be brought into question in a discussion of this nature. She has proven herself as a key person working on this issue in this House.
I will not under any circumstances allow, and do not believe it is right for us to question the commitment of the S&D Group to the protection of human rights, because we also did this when your group, Mr Posselt, was attempting to trivialise the crimes at Guantanamo and the treatment of prisoners in Iraq by US troops.
On the subject of human rights in Russia, there is indeed a serious problem, which we acknowledge, and the resolution which we are submitting is sufficiently tough and incisive. However, we do think this Parliament needs to focus on the issues, and not simply to come up every time with a long list of problems in our relations with Russia, when these have no effect over there.
What we are doing in this respect is continuing to send a delegation from the S&D Group to talks in Moscow next week, where this particular issue will be raised. Do not use human rights emergencies like this one to produce a long list of issues. This is not the purpose of today's debate.
(SK) I would like to express my sadness and profound disquiet over the events which took place in June this year in the Russian Federation. I feel shaken by the brutal murders of Russian activists such as Natalia Estemirova and Andrei Kulagin and others who were involved in supporting human rights and who advocated truth and justice. Every effort must be made to detain and punish the murderers. I welcome and support measures which must be taken in order to solve these murders.
There was also a breach of international agreements in August 2008 when, during the conflict between Russia and Georgia, Russian armed forces attacked inhabited areas and failed to protect the civilian population from a violation of their rights by armed fighters from South Ossetia on territory which de facto came under Russian control. The Russian Government must state unequivocally that human rights violations will not be tolerated.
Mr President, a culture of criminal impunity is developing in Russia with regard to the abuse of human rights activists. Journalists who dare to challenge the official view of things are harassed; ethnic minorities suffer disproportionately from violent crime, which seems to go unsolved; campaigners for greater freedoms are at best marginalised and at worst forcibly silenced.
It is hard to see precisely where the threat to human rights defenders in Russia comes from, but time and again we see wanton abuses going unpunished and a lackadaisical approach from the judicial authorities.
Russia has got used to the equivocation of the EU. This is clear from the way the Union has reacted to Russia's bullying of Ukraine or Russia's invasion and occupation of sovereign Georgian territory last summer.
Clearly there are vital strategic questions at stake in the EU having good relations with Russia, but we cannot allow these questions to erase our obligation to speak out for our fundamental freedoms and shared European common values, freedoms and values the Russian people themselves should be enabled to share fully in peace and security.
(HU) I have been involved professionally for 25 years in protecting human rights. This is why, in particular as a lawyer, I feel a deep sense of sympathy when I think of my colleagues who have lost their lives in connection with this quite wonderful profession. I would also like, on this note, to express my sincere sympathy to their families and loved ones.
What would be the right course of action at a time like this? To call for an immediate, thorough investigation carried out by the relevant state agencies. I would like this Parliament to have the confidence and moral authority to do this. However, I am afraid this is not the case. Why? Because such demands are only made of states outside the European Union. However, things are different when it comes to human rights being grossly violated in a European Union Member State, as happened in my country, Hungary, where people were shot in the eye at a mass gathering of several thousand people staged by the party of the man currently presiding this session, Vice-President Pál Schmitt, to commemorate the anniversary of the 1956 revolution and fight for freedom. This Parliament has not had any investigation conducted into this case and the crisis situation which has continued since then.
I am afraid that as long as this does not happen and as long as someone who was a member of the government which sanctioned shooting at people can be Vice-Chairwoman of Parliament's Committee on Civil Liberties, Justice and Home Affairs, , we cannot have any real confidence and the moral authority in another country, to ask for this kind of investigation to be carried out in a country outside the European Union. I would therefore ask you to propose and demand an immediate investigation into human rights violations in Hungary. Thank you.
(RO) I wanted to say, first of all, that I am disappointed that, when the dairy crisis was being discussed, the chamber was full, and now, when human rights are being discussed, I do not think that there are any more than 40 of us left in the chamber. It is a pity that this is how things are. I am not saying that the dairy crisis is not important, but a problem such as human rights is of paramount political importance to each one of us.
I would also like to say that I find unacceptable the whole idea that this year when, as is well known, many countries in Central and Eastern Europe are celebrating the 20th anniversary of the collapse of Communism, a power right on our doorstep, which was the originator of these Communist regimes, demonstrates such indifference to crimes perpetrated against human rights activists. I believe that the break with totalitarianism must be clearly affirmed by every one of us.
Member of the Commission. - Mr President, today's debate on the situation of human rights defenders in Russia is timely and very appropriate. The recent wave of violence against human rights defenders has put the spotlight on the grave dangers they run in the course of their work. Many have paid the ultimate price for bringing to light violations of human rights. We pay tribute to all those who have lost their lives and to those who continue their work in such an environment.
Much of the violence against human rights defenders has taken place in the North Caucasus, against the background of growing instability. The Commission knows many of them. They are highly respected partners in the implementation of human rights projects. Innocent civilians, law enforcement personnel and government officials have lost their lives in the ongoing struggle in the region.
Violence against human rights defenders is not restricted to the North Caucasus. There are reports of activists, lawyers and independent journalists across the Russian Federation facing violence, harassment and intimidation. The EU must continue to speak out against this violence and insist that Russia uphold the commitments it has entered into as a member of the United Nations, the OSCE and the Council of Europe.
It is crucial that the attacks and violent deaths of civil society activists are properly investigated and that the perpetrators are promptly identified and punished. It is only through the effective and lawful prosecution of these killings that the climate of fear and impunity can be dissipated.
President Medvedev has spoken out against what he has termed the 'legal nihilism' prevailing in Russia. The EU stands ready to support Russia in its continuing reform of the judicial system. The EU highly values the opportunity it has to discuss its concerns on human rights with the Russian authorities. We welcome the more open attitude President Medvedev has taken to discussions with the EU on these issues.
The next EU-Russia summit is another opportunity to continue these discussions. This must be complemented by exchanges among experts. The regular EU-Russia human rights consultations offer an opportunity to broaden the scope of these discussions and the range of interlocutors with whom we discuss human rights issues.
The safety of human rights defenders must be the first concern. We urge the Russian authorities to make every possible effort to ensure that those who work on shedding light on violations of human rights are able to do so without fear of violence or intimidation.
The debate is closed.
The vote will take place at the end of the debate.